SUMMARY ORDER
Plaintiff-Appellant Shirley A. Brown appeals from a district court decision dismissing her complaint pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii), (iii). She brought an action against Defendants-Appellees Cornelius Blackshear, a federal bankruptcy judge, and Jody Kava, an attorney representing the bankruptcy estate, as well as Trustee-Appellee Jeffrey Sapir, alleging that her bankruptcy case was improperly handled.
We review this dismissal de novo. Giano v. Goord, 250 F.3d 146, 149-50 (2d Cir.2001). For substantially the same reasons given by the district court, we find that Appellant has failed to state a claim upon which relief may be granted.
We have considered all of Brown’s claims and find them without merit. The judgment of the district court is therefore AFFIRMED.